          Case 2:19-cv-04415-JS Document 22 Filed 12/05/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ASPIRA, INC. OF PENNSYLVANIA               :          CIVIL ACTION
                                           :
   v.                                      :          No. 19-4415
                                           :
THE SCHOOL DISTRICT OF                     :
PHILADELPHIA                               :

                                       ORDER

        AND NOW, this 5th day of December, 2019, it is ORDERED the oral argument is

RESCHEDULED to January 13, 2020, at 2:00 p.m. in Courtroom 14B.



                                                     BY THE COURT:



                                                     /s/ Juan R. Sánchez
                                                     Juan R. Sánchez, C.J.
